DETAILED ACTION
1.	Claims 1-3, 5-11, and 13-20 have been presented for examination.
	Claims 4 and 12 have been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/19/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Allowable Subject Matter
3.	Following Applicants amendments incorporation allowable subject matter the following is an examiner’s statement of reasons for allowance: claims 1-3, 5-11, and 13-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1 and similarly recited in claims 9 and 17:
for each iteration of the one or more pre-defined configuration objects: assigning random values to the one or more pre-defined configuration objects to obtain updated configuration objects; performing clustering analysis with respect to the updated configuration objects to obtain groups of the updated configuration objects; determining adapted configuration objects as the mean of each of the groups of the updated configuration objects; conducting, by the one or more processors and for each iteration of the adapted configuration objects of the network device, a simulation to collect a simulation dataset representative of an operating state of the network device within the preconfigured network environment; and generating, by the one or more processors and based on the simulation datasets, a model representative of the network device that predicts, responsive to configuration parameters for the network device, the operating state of the network device when configured with the configuration parameters for the network device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



May 6, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128